DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2019/0035322) in view of Kim (U.S. Pub. No. 2015/0243220).
As to claim 1, Kim (‘322) teaches a display device (Fig. 1), comprising: 
a substrate; and a plurality of pixels disposed on the substrate ([0039], lines 1-4), wherein each of the plurality of pixels (Pixels P, Figs. 1 and 2A) comprises: 
a light emitting element (Fig. 2A, EL); 

a second scan line carrying an (i+1).sup.th scan signal (scan line Scan2 shown in figures 2A and 3 has a scan signal SCAN2 as shown in Fig. 2B); 
a data line carrying a data signal (signal lines carrying data signal Vdata, Fig. 2A, [0045], lines 1-3); 
a power line carrying a driving power source (power line VDD as shown in Fig. 2A and carrying a voltage of VDD, [0067], lines 11-13 and [0070], lines 1-4); 
a reference voltage line carrying a reference voltage (voltage line Vref, carrying a reference voltage, Fig. 2A and [0069], lines 10-13);
a first transistor (DT) controlling a current of the light emitting element ([0067], lines 1-3); 
a second transistor (ST1) connected between the data line and a first gate electrode of the first transistor (transistor ST1 is connected directly between the data line Vdata and a first gate electrode of transistor DT), the second transistor (ST1) being turned on by the i.sup.th scan signal (Fig. 2A, transistor ST1 is turned on/off by scan line Scan1); 
a third transistor (ST2) connected between the reference voltage line and a first electrode of the first transistor (transistor ST2 is connected between the reference 
a fourth transistor (ST3) connected between the power line and a second electrode of the first transistor (transistor ST3 is connected between the power line VDD and the second electrode of transistor DT at node DTS), the fourth transistor (ST3) being turned off when an emission control signal is supplied to an emission control line (transistor ST3 is connected to the emission control line EM via the gate electrode of the transistor and emission signal is being applied to the gate electrode of transistor ST3), 
Kim (‘322) does not teach the fourth transistor is different than the other transistors,
Kim (‘220) teaches the fourth transistor (S3) is a transistor of a type different from that of the first to third transistors (the first to third transistors S1, S2, and DT are N-type transistors and the fourth transistor S3 is a p-type transistor, Fig. 5B). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the P-type and N-type transistors of Kim (‘220) to the pixel of Kim (‘322) because the P-type TFTs can be used within a circuit, which require inverted gate signal for operation, [0097], lines 13-15.
As to claim 2, Kim (‘322) teaches the display device of claim 1,

Kim (‘220) teaches for each of the plurality of pixels (pixel shown in Fig. 5B), each of the first to third transistors is an oxide transistor (the first to third transistors DT, S1, and S2 are N-type Oxide TFT), and the fourth transistor is a poly-silicon transistor (the fourth transistor S3 is a p-type TFT). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the P-type and N-type transistors of Kim (‘220) to the pixel of Kim (‘322) because the P-type TFTs can be used within a circuit, which require inverted gate signal for operation, [0097], lines 13-15.
As to claim 32, Kim (‘322) teaches a display device (Fig. 1), comprising: 
a substrate including a display area and a non-display area ([0039], lines 1-4, display area where the pixels P are arranged and a non-display area where the gate driving circuit is arranged, Fig. 1); 
the pixel including a light emitting element (Fig. 2A, EL), a first scan line carrying a first scan signal (scan line Scan1 shown in figures 2A and 3 has a scan signal SCAN1 as shown in Fig. 2B), a second scan line carrying a second scan signal (scan line Scan2 shown in figures 2A and 3 has a scan signal SCAN2 as shown in Fig. 2B), a first transistor (DT) controlling the light emitting element ([0067], lines 1-3), a second transistor (ST1) controlled by the first scan signal (Fig. 2A, the second transistor ST1 is controlled by the first scan line Scan1 and the signal of the first scan line Scan1 is shown in Fig. 2B, which controls the gate of transistor ST1), a third transistor (ST2) 
Kim (‘322) does not teach the fourth transistor is different than the other transistors,
Kim (‘220) teaches the fourth transistor (S3) is a transistor of a type different from that of the first to third transistors (the first to third transistors S1, S2, and DT are N-type transistors and the fourth transistor S3 is a p-type transistor, Fig. 5B). 
Kim (‘220) further teaches a pixel disposed within the non-display area of the substrate (the pixels are disposed within the non-display area shown in Fig. 2, wherein the pixels are within the non-display area substrate, which is the active area, [0015]),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the P-type and N-type transistors of Kim (‘220) to the pixel of Kim (‘322) because the P-type TFTs can be used within a circuit, which require inverted gate signal for operation, [0097], lines 13-15.

As to claim 33, Kim (‘322) teaches the pixel further includes a data line carrying a data signal (signal lines carrying data signal Vdata, Fig. 2A, [0045], lines 1-3) a power line carrying a driving power source (power line VDD as shown in Fig. 2A and carrying a voltage of VDD, [0067], lines 11-13 and [0070], lines 1-4), and a reference voltage line 
As to claim 34, Kim (‘322) teaches the second transistor is connected between the data line and a first gate electrode of the first transistor (transistor ST1 is connected directly between the data line Vdata and a first gate electrode of transistor DT). 
As to claim 35, Kim (‘322) teaches the third transistor is connected between the reference voltage line and a first electrode of the first transistor (transistor ST2 is connected between the reference voltage line Vref and the first electrode of transistor DT, Fig. 2A). 
As to claim 36, Kim (‘322) teaches the fourth transistor (ST3) is connected between the power line and a second electrode of the first transistor (transistor ST3 is connected between the power line VDD and the second electrode of transistor DT at node DTS), the fourth transistor being turned off when an emission control signal is supplied to an emission control line (transistor ST3 is connected to the emission control line EM via the gate electrode of the transistor and emission signal is being applied to the gate electrode of transistor ST3). 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2019/0035322) in view of Kim (U.S. Pub. No. 2015/0243220), and further in view of Lee (U.S. Pub. No. 2016/0247452).
As to claim 30, Kim (‘322) teaches a display device (Fig. 1), comprising: 

wherein each of the plurality of pixels (P) includes: 
a light emitting element (Fig. 2A, EL); 
a first scan line carrying an i.sup.th scan signal (scan line Scan1 shown in figures 2A and 3 has a scan signal SCAN1 as shown in Fig. 2B), wherein i is a positive integer (i has a value of one); 
a second scan line carrying an (i+1).sup.th scan signal (scan line Scan2 shown in figures 2A and 3 has a scan signal SCAN2 as shown in Fig. 2B); 
a data line carrying a data signal (signal lines carrying data signal Vdata, Fig. 2A, [0045], lines 1-3); 
a power line carrying a driving power source (power line VDD as shown in Fig. 2A and carrying a voltage of VDD, [0067], lines 11-13 and [0070], lines 1-4); 
a reference voltage line carrying a reference voltage (voltage line Vref, carrying a reference voltage, Fig. 2A and [0069], lines 10-13); 
a first transistor (DT) controlling a current of the light emitting element ([0067], lines 1-3); 
a second transistor (ST1) connected between the data line and a first gate electrode of the first transistor (transistor ST1 is connected directly between the data 
a third transistor (ST2) connected between the reference voltage line and a first electrode of the first transistor (transistor ST2 is connected between the reference voltage line Vref and the first electrode of transistor DT, Fig. 2A), the third transistor (ST2) being turned on by the (i+1).sup.th scan signal (the gate of the third transistor ST2 is connected to the second scanning line and is turned ON/OFF based on the SCAN2 signal); and 
a fourth transistor (ST3) connected between the power line and a second electrode of the first transistor (transistor ST3 is connected between the power line VDD and the second electrode of transistor DT at node DTS), the fourth transistor (ST3) being turned off when an emission control signal is supplied to an emission control line (transistor ST3 is connected to the emission control line EM via the gate electrode of the transistor and emission signal is being applied to the gate electrode of transistor ST3), the fourth transistor being a poly-silicon transistor (Fig. 2A, the fourth transistor is a p-type transistor) . 
Kim (‘322) does not teach the first to third transistors are oxide transistors and the fourth transistor is a poly-silicon transistor,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the P-type and N-type transistors of Kim (‘220) to the pixel of Kim (‘322) because the P-type TFTs can be used within a circuit, which require inverted gate signal for operation, [0097], lines 13-15.
	Kim (‘322) and Kim (‘220) do not teach a shielding member disposed between the data line and the first transistor;
	Lee teaches a shielding member disposed between the data line and the first transistor (the shielding electrode is arranged between the connecting member of the driving transistor and the first data line, [0009], lines 14-18);
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the shielding member of Lee to the display device of Kim (‘322) as modified by Kim (220) because to minimize parasitic capacitance between a wire transferring the data signal and a wire transferring the gate signal to prevent the gate signal from being changed due to changing of the data signal, [0008].


Kim (‘322), Kim (‘220), and Lee do not teach the power line covers a portion of the first transistor,
Lee (‘452) teaches for each of the plurality of pixels (pixel shown in Fig. 1), the power line covers a portion of the first transistor (the power line ELVDD as shown in Fig. 3 covers a portion of the first transistor T1). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the power line of Lee to the display device of Kim (‘322) as modified by Kim (220) because the driving voltage ELVDD is compensated through the diode-connected driving transistor T1 and is transmitted to the OLED, [0063].

Allowable Subject Matter
Claim 3-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art references do not teach the further structure of claims 1 and 2 wherein the display has a buffer layer and a gate insulating layer that are sequentially disposed on the substrate and first to fourth insulating layers sequentially disposed on the gate insulating layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (U.S. Pub. No. 2017/0092199) teaches an organic light emitting diode display.
Kang (U.S. Pub. No. 2017/0061870) teaches an organic light emitting display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691